Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A failure detection device comprising: 
a state information acquiring circuitry to acquire, from a remote monitoring system that monitors a facility provided in a remote location, state information indicating a state of the remote monitoring system; 
a notification determination information memory to store notification determination information including information in which information indicating a failure detail of the facility is associated with information on a failure in the remote monitoring system; 
a notification information acquiring circuitry to acquire, from a terminal device located at the facility and operated by a site worker, notification information including information indicating a failure detail of the facility input by the site worker at the terminal device, 
a failure determining circuitry to search the notification determination information for a notification detail that matches the notification information acquired by the notification information acquiring circuitry, acquire related state identification information indicating a type of an operation state of an information transmitting device included in the remote monitoring system, select the related state identification information as failure candidates for the remote monitoring system, 
determine a failure in the remote monitoring system from the failure candidates based on the state information acquired by the state information acquiring circuitry, 
generate failure information indicating a detail of the failure determined; and 
a failure information outputting circuitry to output the failure information generated by the failure determining circuitry, and
a failure determination information editing circuitry to edit failure determination information, wherein the failure determination information editing circuitry is configured to: 
acquire editing information;
in response to acquiring the editing information, determine whether an editing target exists for the editing information; 
in response to determining that the editing target does not exist, determine whether the editing information satisfies a preset requirement; and 
in response to determining that the editing information satisfies the preset requirement, add new failure determination information based on the editing information.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (machine/process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “search the notification determination information for a notification detail that matches the notification information…, select the related state identification information as failure candidates for the remote monitoring system … and the notification determination information, determine a failure in the remote monitoring system from the failure candidates based on the state information …, in response to acquiring editing information, determine whether an editing target exists for the editing information; in response to determining that the editing target does not exist, determine whether the editing information satisfies a preset requirement; and in response to determining that the editing information satisfies the preset requirement, add new failure determination information based on the editing information ” in the context of this claim encompasses the user manually making observations, selecting a failure candidate using matching of relevant information, and making determination of failure by considering/editing (selecting) relevant information previously acquired while determining to add additional relevant information.
Similar limitations comprise the abstract ideas of Claim 9.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a failure detection device, a state information acquiring circuitry, a remote monitoring system that monitors a facility; a failure determining circuitry; a memory; a terminal device located at the facility and operated by a site worker, a step of acquiring related state identification information indicating a type of an operation state of an information transmitting device;  notification information including information indicating a failure detail of the facility input by the site worker at the terminal device; a failure information outputting circuitry; failure determination information editing circuitry.
In Claim 9: similar additional elements as in Claim 1 and also a computer;
A preamble that is generically recited and a remote monitoring system that monitors a facility represent field of use limitations and are not meaningful. The state information acquiring circuitry, acquiring related state identification information indicating a type of an operation state of an information transmitting device, acquiring editing information, and a terminal device located at the facility and operated by a site worker perform mere data collection and transmission “in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application” (October 2019 update on 2019 PEG).  These limitations represent insignificant extra-solution activity to the judicial exception.
The limitations that generically recite a determination information memory, a failure information determining circuitry, the notification information acquiring circuitry, the failure information editing circuitry, the failure information outputting circuitry as well as a generic computer (Claim 9) are examples of generic computer/electronic equipment (components) that are generally recited, represent field-of-use limitations, and are not qualified as particular machines and, therefore, they are not meaningful to indicate a practical application.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2, 4, 6-8 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mental process steps) and, therefore, these claims are not eligible either without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lewes Boone et al. (US 20090210747), hereinafter ‘Boone’ in view of Kenneth Ralph Piety et al. (US 2014/0222378), hereinafter ‘Piety’, in view Xian-Da Wu et al. (CN104925613), hereinafter ‘Wu’, machine translation is attached, and further in view of Shimada Junichi et al. (JP H08288945), hereinafter ‘Shimada’, machine translation is attached.

	
With regards to Claim 1, Boone discloses 
A failure detection device (failures within a system that is being monitored [0011]; FIG. 1 is a logic block diagram of a system that may be adapted for use with the current invention [0029]) comprising: 
a state information acquiring circuitry to acquire, from a remote monitoring system that monitors a facility provided in a remote location, state information indicating a state of the remote monitoring system (state information that may be retrieved by the maintenance processor from the system [0016]; the state of one or more units may be read for diagnostic purposes [0032]; Maintenance processor 106 and scan interface 108 may then be employed to capture the state of the system [0044]); 
a determination information memory to store notification determination information including information in which information indicating a failure detail of the facility is associated with information on a failure in the remote monitoring system (The system includes a storage device to store one or more fault tables [0018]; Column 205 includes state description data. This data specified which of the state devices within a particular portion of the system are to be retrieved by maintenance processor 106 for use in performing further fault analysis [0091]; a particular fault table entry is associated with valid state description data [0093]; Figs. 2A-2B); 
a notification information acquiring circuitry to acquire, from a terminal device, notification information including information indicating a failure detail of the facility (when a failure occurs, one or more faults are reported to a maintenance processor that is monitoring the system [0011]; This scan-set interface also allows for the reporting of errors, and provides a mechanism whereby the state of one or more units may be read for diagnostic purposes [0032]; the fault log 107 and fault action table 308 may be implemented as any type of one or more data structures [0101]; Steps 400-402, Fig. 4A), 
a failure determining circuitry to select failure candidates for the remote monitoring system (Step 404-406, Fig. 4A; begin analysis to determine which units in the system issued at least one fault report that is recorded within the fault log (404). The trigger event may occur when some predetermined period of time elapses after receipt of the first fault report without receiving another fault report, thus indicating that all fault reports for the particular failure have likely been received by the maintenance processor. In another embodiment, processing may be initiated a predetermined period of time after receipt of the first fault report [0103]; for each identified unit, the fault types generated by that unit will be used to perform a linear search of a corresponding fault table [0104]);
determine a failure in the remote monitoring system from the failure candidates based on the state information acquired by the state information acquiring circuitry (Maintenance processing will then use decisional logic in column 207 to make a decision based on the state of the retrieved bits. For instance, decisional logic may indicate that a first fault action entry of the fault action table is to be referenced for this fault if identified bits A AND B of the retrieved state information are both set [0093]; Steps 410-416, Fig. 4A-4B), and 
generate failure information indicating a detail of the failure determined (Step 418, Fig.4B).
Boon also discloses searching the notification determination information for a notification detail that matches the notification information acquired (fault processing for unit 2 is initiated by performing a linear search of the fault table of FIG. 2A. This search locates the first entry of the fault table having a fault type that matches a fault type within the fault log [0065]).
Boone does not specifically disclose a notification information acquiring circuitry to acquire, from a terminal device located at the facility and operated by a site worker, notification information including information indicating a failure detail of the facility input by the site worker at the terminal device (underlined features).
Piety discloses a notification information acquiring circuitry to acquire, from a terminal device located at the facility and operated by a site worker, notification information including information indicating a failure detail of the facility input by the site worker at the terminal device (a field technician, at the conclusion of data collection on a machine, is presented with a summary diagnosis of machine faults and status via the onboard expert analysis software and has quick access to a button to request immediate attention by a remote analyst [0078]; collect vibration data at a specific location 30 on a machine 40. According to the example embodiment of FIG. 1, the device 10 includes a main housing 12, generally worn by the field technician on a belt or in another manner that does not require the field technician 20 to employ a hand in holding the main housing 12; a headset 14 with earpiece 15 and microphone 16; a sensor 18; and a control unit 19 for displaying information and for receiving manual commands from the operator 20 [0090]; Fig.1, Fig.2A; Fig.2B, “Review Data Summary”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boone in view of Tanaka, and further in view of Piety, to acquire, using a notification information acquiring circuitry, from a terminal device located at the facility and operated by a site worker, a notification information including information indicating a failure detail of the facility input by the site worker at the terminal device to provide field data to be able to correct fault conditions discovered on-site (When an analyst creates the health report for a machine, fault conditions can be identified and their severity along with associated actions recommended to correct the faults can be established, Piety [0161]).
Boone also does not specifically disclose a remote monitoring system that monitors a facility provided in a remote location and a failure information outputting circuitry to output the failure information generated by the failure determining circuitry.
Wu discloses a remote a remote monitoring system that monitors a facility provided in a remote location (The machine room early warning device is composed of a second sensing unit, a second collecting unit, a second processing unit, a second near-distance communication unit and a remote communication gateway, p.2) and a failure information outputting circuitry to output the failure information generated by the failure determining circuitry (the self-adaptive early warning and alarm of the elevator operation are formed according to the elevator state evaluation rule determined by the model, p.3; according to the process method shown in FIG. 4, the vibration level of the car Z direction can be judged through early warning and alarm two-stage standards, so that the safety coefficient of people multiplying the elevator is practically improved, p.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boone in view of Piet, and further in view of Wu to employ a failure information outputting circuitry to output the failure information generated by the failure determining circuitry to help a machine room of a remote monitoring system accurately perform a failure identification process of an elevator facility provided at a remote location (a machine room early warning device, Wu, p.2; the vibration level of the car Z direction can be judged through early warning and alarm two-stage standards, so that the safety coefficient of people multiplying the elevator is practically improved, Wu, p.5).  
Boone does not specifically disclose a failure determination information editing circuitry to edit failure determination information, 
wherein the failure determination information editing circuitry is configured to: 
acquire editing information,
in response to acquiring editing information, determine whether an editing target exists for the editing information; 
in response to determining that the editing target does not exist, determine whether the editing information satisfies a preset requirement; and 
in response to determining that the editing information satisfies the preset requirement, add new failure determination information based on the editing information.
Wu discloses a failure determination information editing circuitry (The first processing unit adopts an ARM 9 processor, p.3) and also discloses: acquire editing information, in response to acquiring editing information, determine whether an editing target exists for the editing information; in response to determining that the editing target does not exist, determine whether the editing information satisfies a preset requirement; and in response to determining that the editing information satisfies the preset requirement, add new failure determination information based on the editing information ((1) acquiring acquisition data of one characteristic parameter of an elevator state; (2) extracting a maximum value M1 of the characteristic parameter in the one-time continuous elevator start-stop process, judging whether an early warning threshold T1 is generated, if the early warning threshold T1 of the parameter is not generated, adding M1 into a data sample library 01, and then judging whether the number of samples in the data sample library 01 reaches a set number V1, and if not, returning to the first step to continuously acquire the collected data; if the set number V1 is reached, establishing an elevator state probability neural network model, generating an early warning threshold T1, and returning to the first step to obtain collected data, p.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boone in view of Piety, and further in view of Wu to in response to acquiring editing information and using a corresponding failure determination information editing circuitry to edit failure determination information, to determine whether an editing target exists for the editing information; in response to determining that the editing target does not exist, determine whether the editing information satisfies a preset requirement; and in response to determining that the editing information satisfies the preset requirement, add new failure determination information based on the editing information as necessary and sequential steps of a routine employed to avoid missing abnormal operating conditions associated with yet unknown/newly collected information as known in the art (the sample data is continuously changed along with the situation that the aging degree of the elevator, the maintenance condition, the load size and the like are continuously changed, so that long term use of the samples inevitably causes misjudgment or missed judgment …in order to avoid misjudgment or missed judgment, the sample data needs to be updated, Wu, p.1).
Boone does not specifically disclose acquiring related state identification information indicating a type of an operation state of an information transmitting device included in the remote monitoring system and selecting the related state identification information as failure candidates for the remote monitoring system.
Shimada discloses acquiring related state identification information indicating a type of an operation state of an information transmitting device included in the remote monitoring system (Each of the monitoring devices 7a to 7n monitors the operating states of the transmission devices 2a to 2n in the sub-networks 10a to 10n under its control, and when there is any change in the operating state of the transmission devices 2a to 2n to be monitored. It notifies other monitoring devices of the operational status of the sub-network under the control, p.2; monitoring device in a network, p.1; specifies which monitoring target range of the monitoring screen is to be displayed when a failure occurs in the transmission device, p.3) and selecting the related state identification information as failure candidates for the remote monitoring system (a monitoring device capable of monitoring the operating state of a transmission device in a network by operator operation, when a failure occurs in the transmission device, p.1; In each operation status management area, based on the response RSP or report RPT sent from each transmission device, the presence / absence of a failure (transmission path and device failure), p.5; automatically selecting / switching monitoring screen data triggered by failure occurrence information or time reservation in the transmission device (monitoring screen operation information when a failure occurs and monitoring screen operation information by time reservation) Is registered in the monitoring screen data operation database 90, p.13).
Shimada also discloses searching the notification determination information for a notification detail that matches the notification information acquired (the operating states of the transmission devices within the respective monitoring target ranges are monitored by each monitoring device. The monitoring screen holding unit 71 of each monitoring device 7 holds monitoring screen data according to various monitoring target ranges, and when a predetermined monitoring target range is designated by the monitoring range designating unit 72 by an operator operation, the monitoring screen is held, p.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boone in view of Piety, further in view of Wu, and in view of Shimada while searching the notification determination information for a notification detail by predictably matching the notification information acquired (Boone, Shimada) to acquire related state identification information indicating a type of an operation state of an information transmitting device included in the remote monitoring system and then select the related state identification information as failure candidates for the remote monitoring system to distinguish a transmission device’s fault as opposed to the monitored system’s fault and accomplish an accurate detection of failures (“failure candidate”) in the entire monitoring system (To relieve the processing load in the monitor and to allow the monitor to recognize the operating state of the entire network, Shimada, Abstract).

With regards to Claim 2, Boone further discloses a failure determination information memory to store failure determination information (The system includes a storage device to store one or more fault tables [0018]) including information in which a condition for the state of the remote monitoring system and information on a failure in the remote monitoring system are associated with each other (Figs. 2A. 2B), on the condition basis (primary priority, secondary priority, Tables 2A, 2B), wherein the state information acquiring circuitry acquires, as the state information, information indicating an operation state of a plurality of devices constituting the remote monitoring system (the state of one or more units may be read for diagnostic purposes [0032]), and the failure determination circuitry determines a failure in the remote monitoring system based on the state information acquired by the state information acquiring circuitry (as discussed above) and the failure determination information (Steps 410, 422, Tables 4A, 4B).

With regards to Claim 7, Boone further discloses wherein when two or more failures in the remote monitoring system are determined by the failure determining circuitry, the failure information output circuitry generates a failure information list in which the two or more failures determined are ranked and arranged, and outputs the failure information list generated (if two reported faults have the same highest primary priority value (that is, a "tie" occurred between the first-occurring faults for two or more units), and if a timestamp was captured with the "tied" faults, the timestamp is used to determine the source of the failure. In particular, the fault associated with the earliest timestamp is considered the source of the failure. If two timestamps are the same (that is, another "tie" occurred), a secondary priority field value is used to break the tie. Finally, if the secondary priority field values are the same for two or more of the faults, the fault that was first logged by the maintenance processor is considered the source of the failure [0014]; Figs. 2A-2D).

With regards to Claim 9, Boone in view of Piety, further in view of Wu, and in view of Shimada discloses the claimed limitations as discussed above with regards to Claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boone in view of Piety, further in view of Wu, and in view of Shimada, and further in view of Gagan Puranik et al. (US 9888397), hereinafter ‘Puranik’.

With regards to Claim 4, Boone in view of Piety, further in view of Wu, and in view of Shimada discloses the claimed invention as discussed in Claim 2.
However, Boone in view of Piety, and further in view of Wu is silent with regards to a feature “wherein the failure determination information editing circuitry includes: an acquiring circuitry to acquire information for editing the failure determination information; and an updating circuitry to update the failure determination information based on the information acquired by the acquiring circuitry.”
Wu discloses using editing circuitry, adding new failure determination information as discussed in Claim 1. 
Puranik discloses correcting (i.e. “editing”) the failure determination information by the operator (may provide the operator with insight into the fault notification and/or whether the fault is a false positive, Col.10, Lines 11-12; the operator may provide input (via the stats and dashboard function) indicating the relationship between the two faults, Col.10, Lines 23-25), wherein the failure determination information editing (circuitry) includes: an acquiring circuitry to acquire information for editing the failure determination information; and updating the failure determination information based on the information acquired by the acquiring circuitry (additional input data provided to the status and dashboard function may enable the operator to determine that the one eNB failing is the primary reason for the unacceptably high level of session occurring in the neighboring eNB, Col.10, Lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boone in view of Piety, further in view of Wu, and in view of Shimada, in further view of Puranik to employ an a failure determination information editing circuitry to edit the failure determination information, wherein the failure determination information editing circuitry includes: an acquisition circuitry to acquire information for editing the failure determination information; and an update circuitry to update the failure determination information based on the information acquired by the acquiring circuitry to avoid false positive identification of failures (the unacceptably high level of sessions was a false positive in the sense that it was merely a result of another (e.g., a "real") fault, Puranik, Col.10, Lines 25-27).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boone in view of Piety, further in view of Wu, and in view of Shimada, and further in view of Akira Minegishi et al. (US 2006/0212743), hereinafter ‘Minegishi’.
Boone in view of Piety, further in view of Wu, and in view of Shimada discloses the claimed invention as discussed in Claim 2.
However, Boone in view of Piety, further in view of Wu, and in view of Shimada is silent with regards to a feature “comprising a notification determination information editing circuitry to edit the notification determination information, wherein the notification determination information editing circuitry includes: an acquisition circuitry to acquire information for editing the notification determination information; and an updating circuitry to update the notification determination information based on the information acquired by the acquisition circuitry”.
Minegishi discloses notification determination information editing circuitry to edit the notification determination information (an editing unit editing the notification information in the predetermined format [0022]), wherein the notification determination information editing circuitry includes: an acquisition circuitry to acquire information for editing the notification determination information (notification information provided from the component within the system, a unique part information extracting unit extracting unique part information contained in the notification information expressed by the selected syntax [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boone in view of Piety, further in view of Wu, and in view of Shimada, in further view of Minegashi to edit the notification determination information, wherein the notification determination information editing circuitry includes: an acquisition circuitry to acquire information for editing the notification determination information; and make a corresponding update to the notification determination information based on the information acquired by the acquisition circuitry to controlling the notification, given to the predetermined system, of the information about the event in accordance with the content of the notification process (Minegashi, Abstract).

Response to Arguments

35 USC § 101
The Applicants argue (p. 12): Applicant submits that the independent claims cannot reasonably be performed in the human mind. As an example, acquisition of state information from a remote monitoring device and claimed handling of editing information are features that cannot practically performed in the human mind (i.e., they are not mental processes). Accordingly, Applicant respectfully submits that the independent claims cannot be interpreted as a mental activity because the claims are not directed to an observation, evaluation, judgment or opinion performed in the human mind. Thus, the claims are directed to patent-eligible subject matter.
The Examiner respectfully disagrees with the conclusion. The office actions did not state that acquisition of state information from a remote monitoring device were performed in the human mind (belong to the abstract idea). This step is additional element to the judicial exception.
With regards to the “handling of editing information” features, the designated abstract idea steps such as “editing failure determination information”, “whether the editing information satisfies a preset requirement”; “in response to determining that the editing information satisfies the preset requirement, add new failure determination information based on the editing information”, etc., can be performed by a human because, in the context of this claim, it encompasses a user making determinations by considering/editing (selecting) relevant information previously acquired and/or determining to add additional relevant information.
Please, further review the Examiner’s response to a similar argument in the previous office action (NFOA, 2/4/2022). 

The Applicants argue (p. 12): Further, even assuming arguendo that the claims include an abstract idea, the claims are not directed to an abstract idea. Importantly, the claims are directed to failure of a monitoring system. This is different from a failure in the facility itself that is being monitored. This is a practical application that goes beyond the current state of the art. For example, in some instances, the facility may be acting abnormal but the monitoring system indicates that the system is normal. The claimed subject matter identifies a situation of this type, which could otherwise go unnoticed, so that appropriate corrective measures can be taken. This is an application or use of the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e).
The Examiner notes that except for the conclusory statement that “This is an application or use of the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment”, no particular arguments are presented. This and previous rejection concluded that there were no such meaningful additional elements and, therefore, no practical application was demonstrated. No improvement to computers or other technology or eligible transformation is recited either.

The Applicants argue (p. 12): the claims recite "significantly more" than the alleged abstract idea.
The Examiner notes that except for this conclusory statement, no particular arguments are presented. It is unclear which additional elements are qualified for significantly more, in the Applicant’s opinion.

35 USC § 103
Applicant’s arguments related to the amended features with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5/4/2022 with regards to Boone, have been fully considered but they are not persuasive. 

The Applicants argue (p.16): Boone relates to identifying and locating a fault in its units rather than determining a fault in its maintenance processor (the asserted monitoring system) that monitors those units or any fault reporting devices different from the units. As a result, Boone fails to disclose the independent claim 1 feature of "determin[ing] a failure in the remote monitoring system."
The Examiner submit that the “maintenance processor” is a part of the failure detection device. A fault determination relates to any fault in the failure detection device  (data processing system [0003]) that includes a maintenance processor connected with units 100, 102, 104, etc. (Fig.1). Therefore, Boone discloses monitoring and determining a failure in a (data processing) system (The current invention relates to fault handling within a data processing system [0002]; faults detected within the monitored system [0019]; each of the logic blocks is shown to be associated with error detection (ED) logic [0037]; a fault occurring within a logic block of a unit may be detected and reported by a corresponding error detection circuit [0042]). With regards to the “remote” feature, the office action concluded that it would be obvious to implement the invention in a remote monitoring system in view of other references as explained in the rejection.

The Applicants argue (p.16): Boone's maintenance processor does not send its state information to another device. Nor is the state information of Boone's maintenance processor used in determining whether a failure has occurred in the maintenance processor. In fact, Boone does not appear to use any state information in determining that a fault has occurred. Boone retrieves state information to determine appropriate remedial actions. As a result, Boone fails to disclose the independent claim 1 feature of "a state information acquiring circuitry to acquire, from the remote monitoring system..., state information indicating a state of the remote monitoring system, ... failure candidates for the remote monitoring system ... determine a failure in the remote monitoring system from the failure candidates based on the state information."
The Examiner respectfully disagrees. 
Boone's maintenance processor exchanges state information with another device (allows for the reporting of errors, and provides a mechanism whereby the state of one or more units may be read for diagnostic purposes [0032]). Wu also discloses sending state information to another (remote) device (“necessary sending the UA information based on each performance parameter in the page access request”).
Boone acquires and uses state information in determining that a fault has occurred (the fault action that will be taken for a given fault is selected based on state information that may be retrieved by the maintenance processor from the system [0016]).
With regards to the last argument in the above quote, the Examiner submits that the combination of the references discloses the features. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), MPEP 2145.IV.

The Applicants argue (p.17): The Office appears to point to Boone's maintenance processor to show both the claimed monitoring system and the failure detection device, which is inappropriate. If Applicant is mistaken, Applicant respectfully requests that the Office specifically identify the element(s) of Boone being relied to show the claimed monitoring system and element of Boone being relied on to show the claimed failure detection device.
According to the claim language, the monitoring system is a part of failure detection device and it is treated as such in the rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863